— Judgment unanimously modified and, as modified, affirmed, in accordance with the following memorandum: Petitioner was paroled on November 5, 1973 following his sentence on October 28, 1970 to an indeterminate term of imprisonment having a maximum of 10 years. On February 26, 1975 and March 19, 1975 he was sentenced to two indeterminate terms of imprisonment having a maximum of 13 years and a minimum of 6!4 years to be served concurrently for his conviction on separate charges of robbery committed while he was on parole. On November 28, 1974 a parole violation warrant was issued against him and a detainer warrant lodged on January 1, 1975. No final parole revocation hearing was ever held. In this habeas corpus proceeding, converted by Special Term to an article 78 proceeding, petitioner seeks the dismissal of the parole violation warrant against him because of respondent’s failure to hold a final parole revocation hearing, and prays for his release on parole status. Special Term ordered that the parole violation warrant be vacated unless petitioner receive a final parole revocation hearing within 60 days of the date of the filing of the judgment. Petitioner’s parole violation warrant should be dismissed because no prompt parole revocation hearing has been granted (Matter of Piersma v Henderson, 44 NY2d 982; People ex rel. Walsh v Vincent, 40 NY2d 1049; Matter of Beattie v New York State Bd. of Parole, 39 NY2d 445). Since petitioner is being detained on his new sentences of imprisonment, which exceed the time remaining on the old sentence, he is not entitled to be released on parole status and must be remanded to the correctional facility. The issue of his eligibility for continued parole on his original sentence is moot (Matter of Carter v New York State Dept, of Parole, 58 AD2d 975; People ex rel. England v New York State Bd. of Parole, 55 AD2d 1013). (Appeal from judgment of Cayuga Supreme Court — art 78.) Present — Simons, J. P., Schnepp, Callahan, Doerr and Witmer, JJ.